Citation Nr: 1007729	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  08-10 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a gunshot injury to the right shoulder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1968 to July 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The issue of entitlement to a temporary total rating for 
convalescence following right shoulder surgery has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is obligated to make reasonable efforts to obtain records not 
in the custody of a Federal department or agency.  38 C.F.R. 
§ 3.159(c)(1).  Such reasonable efforts will generally 
consist of an initial request for the records and, if the 
records are not received, at least one follow-up request.  A 
follow-up request is not required if a response to the 
initial request indicates that the records sought do not 
exist or that a follow-up request for the records would be 
futile.

The Board notes that, in the case at hand, only one request 
was made to Dr. R.S.L., the private physician who performed 
the Veteran's right shoulder surgery.  No reply was received, 
and there is no indication that a follow-up request would be 
futile.  The Board notes that the duty to assist the Veteran 
by sending a follow-up records request is particularly 
important in the case at hand, as the Veteran has reported 
that he had shoulder surgery in March 2007.  

On remand, the Veteran should be requested to fill out 
another VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA).  An 
initial records request should be sent to Dr. RSL, and, if no 
reply is received, a follow-up request should be sent.  All 
attempts to obtain these records should be recorded in the 
claims file.  Furthermore, the Veteran should be notified of 
all efforts to obtain these private treatment records.  

Additionally, the Board notes that the Veteran's May 2005 
claim form identifies another physician, Dr. S.P., as having 
treated his right shoulder disability from 1985 to the 
present.  The Veteran never filled out a form authorizing VA 
to obtain records from this physician.  While on remand, the 
Veteran should be asked to fill out a VA Form 21-4142 
authorizing VA to request the medical records of Dr. SP.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to sign 
and return release forms authorizing VA to 
obtain records of his treatment with Drs. 
RSL and SP.  The Veteran should also be 
notified that he may submit these records 
himself.  The notification requirements of 
38 C.F.R. § 3.159(c)(1) should be 
followed.  VA should issue an initial 
records request and at least one follow-up 
request if the initial request yields no 
response.  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the Veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.  All efforts to 
obtain these records should be recorded in 
the claims folder.

2.  After the development requested above 
has been completed, again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



